Matter of Word v Renwick (2021 NY Slip Op 02806)





Matter of Word v Renwick


2021 NY Slip Op 02806


Decided on May 5, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
PAUL WOOTEN, JJ.


2021-01931

[*1]In the Matter of Diane Word, petitioner,
vDianne T. Renwick, etc., et al., respondents.


Diane Word, New York, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (Charles F. Sanders, of counsel), for respondents.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondents, Justices of the Supreme Court, Appellate Division, First Judicial Department, to enter a final determination within the meaning of the Constitution in a proceeding entitled People ex rel Word v State of New York,  commenced in that Court.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
CHAMBERS, J.P., AUSTIN, LASALLE and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court